DETAILED ACTION
  
Response to Amendment
Amendment filed on 2/7/2022 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant’s arguments with respect to all the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	The newly amended independent claim 21 and newly added claims are no newly rejected with the newly incorporated reference of Binder et al. (US 2014/0222436; hereinafter Binder), disclosing the limitation of wherein the microphone operates in low-power state thereby enabling the user to generate the acoustic signal by speaking without having to manually engage the mobile device prior to speaking the command to activate the mobile device into an active state ([0007] [0053]: wherein the microphone operates in low-power mode without being actively operated by the user and has voice-triggering capability; wherein the device is kept at low-power state and still being able to detect sound and monitor words and phrases to trigger an event, such as the user activating Siri by saying “hey Siri”).
	Therefore, the claims are still not yet in condition for allowance, and are newly rejected as shown below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 24, 29-33, 36, and 40-50 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane (US 2003/0231550) in view of La France (US 20070018790) in further view of Kleve et al. (US 2014/0210649; hereinafter Kleve) in further view of Alexander et al. (US 9,672,727; hereinafter Alexander) in further view of Binder et al. (US 2014/0222436; hereinafter Binder).

Regarding claim 21, MacFarlane discloses a method for a user to request a reader device to execute a command based on a spoken command provided by the user, comprising: 
receiving, by a mobile device, an acoustic signal from a user, wherein the acoustic signal transports the spoken command from the user to the mobile device ([0034], [0035]: the key fob having microphone 224 receiving voice command from user);
analyzing, the acoustic signal to determine the command that the user requests to be executed by the reader device based on the spoken command from the user, ([0035]-[0036]: voice commands analyzed to be a function message which then can be received by the telematics and performed by the vehicle);
determining whether the physical distance between the current position of the mobile device and the position of the reader device is less than a maximum authorized distance ([0029], [0053]: wherein the mobile determines that it is within WiFi / Bluetooth communication distance with the telematics unit within 10-100 meters); and
transmitting the command wirelessly from the mobile device to the reader device for the reader device to execute the command for the spoken command provided by the user when the physical distance between the current position of the mobile device and the position of the reader device is determined to be less than the maximum authorized distance ([0029], [0053]: wherein the mobile determines that it is within operational distance, 10-100 meters, for WiFi / Bluetooth communication and communicate with the telematics unit; [0035]-[0036]: the communication between key fob and telematics unit comprise of voice commands analyzed to be a function message which then can be received by the telematics and performed by the vehicle).
Macfarlane discloses all the particulars of the claim but is unclear about the feature of, wherein the maximum authorized distance is a predetermined authorized radius of a current position of the mobile device from the position of the reader device where the spoken commands generated outside of the predetermined authorized radius are determined to be authorized.
(Fig. 3; [0025]: wherein the proximity enable circuit 304 allows the activation to operate when the mobile device is within a pre-defined distance from the door of the automobile).
It would have been obvious before the effective filing date of the claimed invention to incorporate La France’s disclosure of a pre-defined distance to allow the voice activation method of opening the door to be combined with Macfarlane to know when to allow operation to conserve battery.

MacFarlane in view of La France discloses all the particulars of the claim except for the limitation of identifying a current position of the mobile device relative to a position of the reader device and calculating a physical distance between the current position of the mobile device and the position of the reader device.
However, Kleve does disclose the limitation of,
identifying a current position of the mobile device relative to a position of the reader device and calculating a physical distance between the current position of the mobile device and the position of the reader device ([0069]-[0071]: Kleve discloses location monitoring capabilities between the key fob and the vehicle and activating commands on the key fob when the vehicle is within a predetermined distance, such as an “unlocking proximity”).



MacFarlane in view of La France in further view of Kleve discloses all the particulars of the claim except for the feature wherein the mobile device can operate in a low-power state, although Bluetooth operates in low-power and MacFarlane does disclose the mobile capable of using Bluetooth. Regardless Examiner incorporated the Alexander reference to further disclose said feature.
However, in a similar endeavor, Alexander does disclose the feature wherein the mobile device can operate in a low-power state (Col 15, line 6-26: wherein the mobile device uses video or audio capture to actuate an alarm when mobile is located at or near the monitored property; Col 6, line 56-57: wherein the sensor on the mobile device can operate in low-power mode, i.e. the camera; Col 7, line 10-16: wherein the mobile device uses low-power 802.11 wifi chip set, i.e. Bluetooth).
It would have been obvious before the effective filing date of the claimed invention to incorporate Alexander’s disclosure to further provide battery-saving to the mobile device.

 discloses all the particulars of the claim but is unclear about the limitation of wherein the microphone operates in low-power state thereby enabling the user to generate the acoustic signal by speaking without having to manually engage the mobile device prior to speaking the command to activate the mobile device into an active state. 
However, Binder does discloses the limitation of wherein the microphone operates in low-power state thereby enabling the user to generate the acoustic signal by speaking without having to manually engage the mobile device prior to speaking the command to activate the mobile device into an active state ([0007] [0053]: wherein the microphone operates in low-power mode without being actively operated by the user and has voice-triggering capability; wherein the device is kept at low-power state and still being able to detect sound and monitor words and phrases to trigger an event, such as the user activating Siri by saying “hey Siri”).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Binder’s disclosure to conserve battery life and still have voice activation capability.

Regarding claim 24, Macfarlane discloses the method of claim 21, wherein the mobile device directly transmits the command to the reader device ([0033]: receiving voice command at the key fob and transmitting it to the telematics unit). 
Regarding claim 29, Macfarlane discloses the method of claim 28, wherein the transmitting is performed in response to the voiceprint corresponding with an authorized ([0031]-[0032]: key fob and telematics unit have built-in authentication mechanism to authenticate one another). 
Regarding claim 41, Macfarlane discloses the method of claim 21, further comprising:
determining whether the spoken command corresponds to an authorized phrase included in a set of authorized phrases to authenticate the spoken command, wherein the spoken command is authenticated when the spoken command matches the authorized phrase included in the set of authorized phrases ([0036]: wherein the key fob determines whether the spoken voice command matches a function message then sends it to the telematics to perform the action); and
transmitting the command wirelessly from the mobile device to the reader device for the reader device to execute the command for the spoken command provided by the user when the spoken command is authenticated ([0036]: wherein the key fob determines whether the spoken voice command matches a function message then sends it to the telematics to perform the action).

Regarding claim 42, MacFarlane discloses wherein the reader device comprises an electronic lock ([0002], [0003], [0013]: device reader is telematics that will actuate actions based on voice command received such as unlocking doors).

Regarding claim 30, Macfarlane discloses the method of claim 42, wherein the command is "unlock"; and wherein the action comprises unlocking the electronic lock ([0002], [0003], [0013]: device reader is telematics that will actuate actions based on voice command received such as unlocking doors). 

Regarding claim 31, MacFarlane discloses a mobile device ([0003], [0005]: the mobile device is a key fob or could be PDA or cell phone) for a user to request a reader device to execute a command based on a spoken command provided by the user, comprising: 
at least one processor (Fig. 2); and
a memory coupled with the processor (Fig. 2), the memory including instructions, that when executed by the processor cause the processor to:
analyze an acoustic signal to determine the command that the user requests to be executed by the reader device based on the spoken command from the user, wherein the command corresponds to an action that the user requests the reader device to perform ([0035]-[0036]: voice commands analyzed to be a function message which then can be received by the telematics and performed by the vehicle);
determine whether a physical distance between the current position of the mobile device and the position of the reader device is less than a maximum authorized distance ([0029], [0053]: wherein the mobile determines that it is within WiFi / Bluetooth communication distance with the telematics unit within 10-100 meters), and 
([0029], [0053]: wherein the mobile determines that it is within operational distance, 10-100 meters, for WiFi / Bluetooth communication and communicate with the telematics unit; [0035]-[0036]: the communication between key fob and telematics unit comprise of voice commands analyzed to be a function message which then can be received by the telematics and performed by the vehicle),

Macfarlane discloses all the particulars of the claim but is unclear about the feature of, wherein the maximum authorized distance is a predetermined authorized radius of the current position of the mobile device from the position of the reader device where the spoken commands generated outside of the predetermined authorized radius are determined to be authorized.
However, La France does disclose the maximum authorized distance is a predetermined authorized radius of a position of the smartphone from the reader device where the spoken commands generated outside of the predetermined authorized radius are determined to be unauthorized (Fig. 3; [0025]: wherein the proximity enable circuit 304 allows the activation to operate when the mobile device is within a pre-defined distance from the door of the automobile).


MacFarlane in view of La France discloses all the particulars of the claim except for the limitation of identifying a current position of the mobile device relative to a position of the reader device and calculating a physical distance between the current position of the mobile device and the position of the reader device.
However, Kleve does disclose the limitation of,
identifying a current position of the mobile device relative to a position of the reader device and calculating a physical distance between the current position of the mobile device and the position of the reader device ([0069]-[0071]: Kleve discloses location monitoring capabilities between the key fob and the vehicle and activating commands on the key fob when the vehicle is within a predetermined distance, such as an “unlocking proximity”).
In this same light, it would have been obvious before the effective filing date of the claimed invention to incorporate Kelve’s location monitoring disclosure to provide proximity information between the key fob and the vehicle to help locate the vehicle and activate proximity commands, such as unlocking the vehicle. Therefore, Kleve can be combined to activate key functionality such as voice recognition command when the key fob and vehicle are within a predetermined proximity.

 discloses all the particulars of the claim but is unclear about the limitation of wherein the microphone operates in low-power state thereby enabling the user to generate the acoustic signal by speaking without having to manually engage the mobile device prior to speaking the command to activate the mobile device into an active state. 
However, Binder does discloses the limitation of wherein the microphone operates in low-power state thereby enabling the user to generate the acoustic signal by speaking without having to manually engage the mobile device prior to speaking the command to activate the mobile device into an active state ([0007] [0053]: wherein the microphone operates in low-power mode without being actively operated by the user and has voice-triggering capability; wherein the device is kept at low-power state and still being able to detect sound and monitor words and phrases to trigger an event, such as the user activating Siri by saying “hey Siri”).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Binder’s disclosure to conserve battery life and still have voice activation capability.


Regarding claim 32 MacFarlane discloses the mobile device of claim 31, wherein the mobile device is a mobile phone ([0003], [0005]: the mobile device is a key fob or could be PDA or cell phone). 
([0029]: use of Bluetooth). 
Regarding claim 36, Macfarlane discloses the mobile device of claim 31, wherein determining the physical distance is based on a Bluetooth signal strength of a signal received by the mobile device from the reader device ([0029], [0053]: wherein the mobile determines that it is within Bluetooth communication distance with the telematics unit within 10 meters). 
Regarding claim 40, Macfarlane discloses the method of claim 31, wherein the mobile device transmits the command directly to the electronic lock ([0033]: receiving voice command at the key fob and transmitting it to the telematics unit).

Regarding claim 43, Macfarlane discloses the mobile device of claim 31, wherein the instructions further cause the processor to:
determine whether the spoken command corresponds to an authorized phrase included in a set of authorized phrases to authenticate the spoken command, wherein the spoken command is authenticated when the spoken command matches the authorized phrase included in the set of authorized phrases ([0036]: wherein the key fob determines whether the spoken voice command matches a function message then sends it to the telematics to perform the action); and
([0036]: wherein the key fob determines whether the spoken voice command matches a function message then sends it to the telematics to perform the action).


Regarding claims 44 and 48 MacFarlane in view of La France in further view of Kleve in further view of Alexander discloses the method further comprising: 
analyzing the acoustic signal to determine whether the spoken command is a duress command, wherein the duress command is indicative that the user is in duress and that a silent alarm is to be activated to prevent an intruder from hearing an alarm activation; and transmitting the duress command to an emergency response center without activating an audible alarm to prevent the intruder from hearing the alarm activation to protect the user from an increase risk in harm from the intruder (Alexander: Col 2, lines 7-14: wherein customer under duress is sensed through the use of the microphone to activate and send a silent panic alarm to monitoring server for help; Col 15, line 6-26: wherein the mobile device uses video or audio capture to actuate an alarm when mobile is located at or near the monitored property).  

Regarding claims 45 and 49, MacFarlane in view of La France in further view of Kleve in further view of Alexander discloses the method further comprising: determining (Alexander: Col 2, lines 7-14: wherein customer under duress activates and sends a silent panic alarm to monitoring server for help; Alexander: Col 15, line 6-26: wherein the mobile device uses video or audio capture to actuate an alarm when mobile is located at or near the monitored property).
  
Regarding claims 46 and 50, MacFarlane in view of La France in further view of Kleve in further view of Alexander discloses the method of claim 45, further comprising: analyzing the acoustic signal to determine whether the spoken command is a distress command, wherein the distress command is indicative that the user is in distress and that an audible alarm is to be activated to scare the intruder with activation of the audible alarm; and activating the audible alarm to scare the intruder with activation of the audible alarm (Alexander: Col 15, line 6-26: wherein the mobile device uses video or audio capture to actuate an alarm when mobile is located at or near the monitored property). 

Regarding claims 47, MacFarlane in view of La France in further view of Kleve in further view of Alexander discloses the method of claim 46, further comprising: (Alexander: Col 15, line 6-26: wherein the mobile device uses video or audio capture to actuate an alarm when mobile is located at or near the monitored property).  




Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane (US 2003/0231550) in view of La France (US 20070018790) in further view of Kleve et al. (US 2014/0210649; hereinafter Kleve) in further view of Alexander et al. (US 9,672,727; hereinafter Alexander) in further view of Binder in further view of Hanood (US 2004/0143437).
Regarding claim 28, Hanood discloses the method of claim 21, further comprising analyzing the acoustic signal to determine whether a voiceprint generated from the acoustic signal corresponds with an authorized user based on a set of authorized voiceprints ([0025]: determining based on the voiceprint matching an authorized user’s voiceprint).


Regarding claim 37, Hanood discloses the mobile of claim 31, wherein the instructions further cause the processor to analyze the acoustic signal to determine whether a voiceprint generated from the acoustic signal corresponds with an authorized user based on a set of authorized voiceprints and wherein the transmitting is performed in response to the voiceprint corresponding with an authorized user ([0025]: determining based on the voiceprint matching an authorized user’s voiceprint).
It would have been obvious before the effective filing date of the claimed invention to incorporate Hanood’s disclosure to provide authentication to authorized users.


Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane in view of La France in further view of Kleve in further view of Alexander in further view of Binder in further view of Ben (US 2012/0019379).
Regarding claim 25, Macfarlane discloses all the particulars of the claim but is unclear about the method of claim 21, wherein the mobile device transmits the command to a remote server; and wherein the remote server transmits the command to the electronic lock.
However, in combination Ben does disclose the limitation of
([0038], [0161]-[0162]: wherein the biometric data received at the mobile device such as voice or fingerprint is sent to the server for authentication, and the server returns a granting of authentication result).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Ben’s disclosure to using a remote server for authentication because remote server provide more storage and processing power.

Regarding claim 34, Macfarlane discloses all the particulars of the claim but id unclear about the mobile device of claim 31, wherein the mobile device transmits the command to a remote server; and 
wherein the remote server transmits the command to the reader device.
However, Ben does disclose the limitation of wherein the mobile device transmits the command to a remote server; and wherein the remote server transmits the command to the reader device ([0038], [0161]-[0162]: wherein the biometric data received at the mobile device such as voice or fingerprint is sent to the server for authentication, and the server returns a granting of authentication result).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Ben’s disclosure to using a remote server for authentication because remote server provide more storage and processing power.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/           Primary Examiner, Art Unit 2644